          Case 1:19-cv-00767-JCH-CG Document 19 Filed 07/10/20 Page 1 of 1


                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW MEXICO

CHARLES B. JACKSON, III,

              Plaintiff,

v.                                                               No. CV 19-767 JCH/CG

CITY OF LAS CRUCES, et al.,

              Defendants.

              ORDER DENYING MOTION FOR APPOINTMENT OF COUNSEL

       THIS MATTER is before the Court on Plaintiff’s Motion for Appointment of Counsel,

(Doc. 8). There is no right to appointment of counsel in a civil rights case. Instead, the

decision whether to request assistance of counsel rests in the sound discretion of the Court.

Beaudry v. Corrections Corp. of America, 331 F.3d 1164, 1169 (10th Cir. 2003); MacCuish v.

United States, 844 F.2d 733, 735 (10th Cir. 1988). In determining whether to appoint counsel,

the district court should consider the merits of the litigant's claims, the nature and complexity

of the factual and legal issues, and the litigant's ability to investigate the facts and to present

his claims. Hill v. SmithKline Beecham Corp., 393 F.3d 1111, 1115 (10th Cir. 2004).

       The Court has reviewed the complaint and subsequent filings in light of the foregoing

factors. Plaintiff appears to understand the issues in the case and to be representing himself

in an intelligent and capable manner. See Lucero v. Gunter, 52 F.3d 874, 878 (10th Cir.

1995). Accordingly, Plaintiff’s Motion for Appointment of Counsel, (Doc. 8), is DENIED.

       IT IS SO ORDERED.


                                    ______________________________
                                    THE HONORABLE CARMEN E. GARZA
                                    CHIEF UNITED STATES MAGISTRATE JUDGE
